(Slip Opinion)              OCTOBER TERM, 2021                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

 UNICOLORS, INC. v. H&M HENNES & MAURITZ, L. P.

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE NINTH CIRCUIT

 No. 20–915.      Argued November 8, 2021—Decided February 24, 2022
A valid copyright registration provides a copyright holder with important
  legal advantages, including the right to bring a “civil action for in-
  fringement” of the copyrighted work. 17 U. S. C. §411(a). Petitioner
  Unicolors, the owner of copyrights in various fabric designs, filed a copy-
  right infringement action against H&M Hennes & Mauritz (H&M). A
  jury found in favor of Unicolors. H&M sought judgment as a matter of
  law, arguing that Unicolors could not maintain an infringement suit
  because Unicolors knowingly included inaccurate information on its
  registration application, rendering its copyright registration invalid.
  The alleged inaccuracy stemmed from Unicolors having filed a single
  application seeking registration for 31 separate works despite a Copy-
  right Office regulation that provides that a single application may
  cover multiple works only if they were “included in the same unit of
  publication.” H&M argued that Unicolors did not meet this require-
  ment because Unicolors had initially made some of the 31 designs
  available for sale exclusively to certain customers, while offering the
  rest to the general public. The District Court determined that because
  Unicolors did not know when it filed its application that it had failed
  to satisfy the “single unit of publication” requirement, Unicolors’ copy-
  right registration remained valid by operation of the safe harbor pro-
  vision provided under §411(b)(1)(A). On appeal, the Ninth Circuit de-
  termined that it did not matter whether Unicolors was aware that it
  had failed to satisfy the single unit of publication requirement, because
  the safe harbor excuses only good-faith mistakes of fact, not law. Uni-
  colors had known the relevant facts, so its knowledge of the law (or
  lack thereof ) was irrelevant.
Held: Section 411(b) does not distinguish between a mistake of law and
 a mistake of fact; lack of either factual or legal knowledge can excuse
2       UNICOLORS, INC. v. H&M HENNES & MAURITZ, L. P.

                                  Syllabus

    an inaccuracy in a copyright registration under §411(b)(1)(A)’s safe
    harbor. Pp. 4–9.
       (a) The Copyright Act provides that a certificate of registration is
    valid, even though it contains inaccurate information, as long as the
    copyright holder lacked “knowledge that it was inaccurate.”
    §411(b)(1)(A). Case law and the dictionary instruct that “knowledge”
    has historically “meant and still means the fact or condition of being
    aware of something.” Intel Corp. Investment Policy Comm. v. Sulyma,
    589 U. S. ___, ___ (internal quotation marks omitted). Nothing in
    §411(b)(1)(A) suggests that the safe harbor applies differently simply
    because an applicant made a mistake of law as opposed to a mistake
    of fact. If Unicolors was not aware of the legal requirement that ren-
    dered information in its application inaccurate, it could not have in-
    cluded the inaccurate information “with knowledge that it was inaccu-
    rate.” §411(b)(1)(A). Pp. 4–5.
       (b) Nearby statutory provisions help confirm that here “knowledge”
    refers to knowledge of the law as well as the facts. Registration appli-
    cations call for information that requires both legal and factual
    knowledge. See, e.g., §409(4) (whether a work was made “for hire”);
    §409(8) (when and where the work was “published”); §409(9) (whether
    the work is “a compilation or derivative work”). Inaccurate infor-
    mation in a registration may arise from a mistake of law or a mistake
    of fact. Nothing in the statutory language suggests that Congress
    wanted to forgive applicants—many of whom lack legal training—for
    factual but not (often esoteric) legal mistakes. Moreover, had Congress
    intended a scienter requirement other than actual knowledge, it would
    have said so explicitly, as it did in other parts of the Copyright Act.
    Indeed, cases decided before Congress enacted §411(b) overwhelmingly
    concluded that inadvertent mistakes on registration certificates—
    many of which involved mistakes of law—neither invalidated copy-
    right registrations nor disallowed infringement actions. The Court
    finds no indication that Congress intended to alter this well-estab-
    lished rule when it enacted §411(b). Pp. 5–7.
       (c) Those who consider legislative history will find indications that
    Congress enacted §411(b) to make it easier, not more difficult, for
    nonlawyers to obtain valid copyright registrations. It did so in part by
    “eliminating loopholes” that allowed infringers to exploit mistakes in
    the application process to prevent enforcement of otherwise validly
    registered copyrights. H. R. Rep. No. 110–617, p. 20. Given this his-
    tory, it would make no sense if §411(b) left copyright registrations ex-
    posed to invalidation based on applicants’ good-faith misunderstand-
    ings of the details of copyright law. P. 7.
       (d) H&M’s remaining arguments are unavailing. First, the Court’s
    interpretation of the statute will not allow copyright holders to avoid
                      Cite as: 595 U. S. ____ (2022)                      3

                                 Syllabus

  the consequences of an inaccurate application by claiming lack of
  knowledge. As in other legal contexts, courts need not automatically
  accept a copyright holder’s claim that it was unaware of the relevant
  legal requirements. Willful blindness may support a finding of actual
  knowledge. Additionally, circumstantial evidence may demonstrate
  that an applicant was actually aware of, or willfully blind to, legally
  inaccurate information. Second, the legal maxim that “ignorance of
  the law is no excuse” does not apply in this civil case concerning the
  scope of a statutory safe harbor that arises from ignorance of collateral
  legal requirements. Finally, the “knowledge” question that the parties
  have argued, and which the Court decides, was a “subsidiary question
  fairly included” in the petition’s question presented. See this Court’s
  Rule 14.1(a).     And the Ninth Circuit explicitly addressed the
  knowledge issue when it held that Unicolors’ “knowledge” of the facts
  underlying the inaccuracy on its application was sufficient to demon-
  strate knowledge under §411(b)(1)(A) without regard to Unicolors’
  knowledge of the relevant law. Pp. 8–9.
959 F. 3d 1194, vacated and remanded.

   BREYER, J., delivered the opinion of the Court, in which ROBERTS, C. J.,
and SOTOMAYOR, KAGAN, KAVANAUGH, and BARRETT, JJ., joined. THOMAS,
J., filed a dissenting opinion, in which ALITO, J. joined, and in which GOR-
SUCH, J. joined, except as to Part II.
                        Cite as: 595 U. S. ____ (2022)                                 1

                              Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order that
     corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                    _________________

                                     No. 20–915
                                    _________________

              UNICOLORS, INC., PETITIONER v.
               H&M HENNES & MAURITZ, L. P.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE NINTH CIRCUIT
                               [February 24, 2022]

   JUSTICE BREYER delivered the opinion of the Court.
   A valid copyright registration provides a copyright holder
with important and sometimes necessary legal advantages.
It is, for example, a prerequisite for bringing a “civil action
for infringement” of the copyrighted work. 17 U. S. C.
§411(a). Additionally, a plaintiff in an infringement action
normally cannot obtain an award of statutory damages or
attorney’s fees for infringement that occurred prior to reg-
istration. §412.
   To obtain registration, the author of a work must submit
to the Register of Copyrights a copy of the work and an ap-
plication. §§408, 409. The application must provide infor-
mation about the work. §409. Some of this information is
purely factual, but some of it incorporates legal conclusions.
Ibid. If the Register determines that the work is copyright-
able and meets other statutory requirements, she will issue
a certificate of registration. §410(a). The information on
this certificate reflects the information that the copyright
holder provided on the application. Ibid.
   Naturally, the information provided on the application
for registration should be accurate. Nevertheless, the Cop-
yright Act provides a safe harbor. It says that a certificate
2     UNICOLORS, INC. v. H&M HENNES & MAURITZ, L. P.

                      Opinion of the Court

of registration is valid
    “regardless of whether the certificate contains any in-
    accurate information, unless—
      “(A) the inaccurate information was included on the
    application for copyright registration with knowledge
    that it was inaccurate; and
      “(B) the inaccuracy of the information, if known,
    would have caused the Register of Copyrights to refuse
    registration.” §411(b)(1) (emphasis added).
The important point for our purposes is that a certificate of
registration is valid even though it contains inaccurate in-
formation, as long as the copyright holder lacked
“knowledge that it was inaccurate.” §411(b)(1)(A).
  The question before us concerns the scope of the phrase
“with knowledge that it was inaccurate.” The Court of Ap-
peals for the Ninth Circuit believed that a copyright holder
cannot benefit from the safe harbor and save its copyright
registration from invalidation if its lack of knowledge stems
from a failure to understand the law rather than a failure
to understand the facts. In our view, however, §411(b) does
not distinguish between a mistake of law and a mistake of
fact. Lack of knowledge of either fact or law can excuse an
inaccuracy in a copyright registration. We therefore vacate
the Court of Appeals’ contrary holding.
                              I
   The petitioner here, Unicolors, owns copyrights in vari-
ous fabric designs. App. 50–51. It sued the respondent,
H&M Hennes & Mauritz, L.P. (H&M), for copyright in-
fringement. 959 F. 3d 1194, 1195 (CA9 2020). The jury
found in Unicolors’ favor, but H&M asked the trial court to
grant it judgment as a matter of law. Id., at 1196–1197.
H&M argued, among other things, that Unicolors’ registra-
tion certificate was invalid (and that therefore Unicolors
                  Cite as: 595 U. S. ____ (2022)            3

                      Opinion of the Court

could not sue for infringement) because it contained inaccu-
rate information. Id., at 1197–1198; see also §411(a). Spe-
cifically, H&M argued that Unicolors’ registration certifi-
cate was inaccurate because Unicolors had improperly filed
a single application seeking registration for 31 separate
works. App. 91–92, 170–172. H&M relied on a Copyright
Office regulation, which provides that a single registration
can cover multiple works only if those works were “included
in the same unit of publication.” Id., at 170 (emphasis
added); 37 CFR §202.3(b)(4) (2020). H&M argued that the
31 fabric designs covered by Unicolors’ single application
(and therefore single registration) had not been published
as a single unit of publication because Unicolors had ini-
tially made some of the designs available for sale exclu-
sively to certain customers, while other designs were imme-
diately available to the general public. App. 170–171.
Because the first statutory requirement for invalidating
Unicolors’ registration (a knowing inaccuracy) was satis-
fied, H&M argued, the District Court should move to the
second requirement and ask the Register of Copyrights
whether it would have refused to register Unicolors’ copy-
right if it had been aware of the inaccuracy. Id., at 172–
173; see also §§411(b)(1)(B), (b)(2).
   The District Court denied H&M’s motion. Id., at 202.
Among other things, it noted that “a registration remains
effective despite containing inaccurate information” if the
registrant included the inaccurate information in the regis-
tration application without “knowledge that it was inaccu-
rate.” Id., at 180–181 (internal quotation marks omitted).
Because Unicolors did not know that it had failed to satisfy
the “single unit of publication” requirement when it filed its
application, the purported inaccuracy could not invalidate
the registration. Id., at 182.
   The Ninth Circuit disagreed. It agreed with H&M that
Unicolors had failed to satisfy the “single unit of publica-
tion” requirement (because it offered some of the 31 designs
4     UNICOLORS, INC. v. H&M HENNES & MAURITZ, L. P.

                      Opinion of the Court

exclusively to certain customers). 959 F. 3d, at 1198–1200.
But did Unicolors know about this inaccuracy? In the Ninth
Circuit’s view, it did not matter whether Unicolors did or
did not know that it had failed to satisfy the “single unit of
publication” requirement. Id., at 1200. That was because,
in the Ninth Circuit’s view, the statute excused only good-
faith mistakes of fact, not law. Ibid. And Unicolors had
known the relevant facts, namely, that some of the 31 de-
signs had initially been reserved for certain customers.
Ibid.
   Unicolors sought certiorari, asking us to review the Ninth
Circuit’s interpretation of §411(b)(1)(A). We granted the pe-
tition.
                              II
  A brief analogy may help explain the issue we must de-
cide. Suppose that John, seeing a flash of red in a tree, says,
“There is a cardinal.” But he is wrong. The bird is not a
cardinal; it is a scarlet tanager. John’s statement is inac-
curate. But what kind of mistake has John made?
  John may have failed to see the bird’s black wings. In
that case, he has made a mistake about the brute facts. Or
John may have seen the bird perfectly well, noting all of its
relevant features, but, not being much of a birdwatcher, he
may not have known that a tanager (unlike a cardinal) has
black wings. In that case, John has made a labeling mis-
take. He saw the bird correctly, but does not know how to
label what he saw. Here, Unicolors’ mistake is a mistake of
labeling. But unlike John (who might consult an ornithol-
ogist about the birds), Unicolors must look to judges and
lawyers as experts regarding the proper scope of the label
“single unit of publication.” The labeling problem here is
one of law. Does that difference matter here? Cf. United
States v. Fifty-Three (53) Eclectus Parrots, 685 F. 2d 1131,
1137 (CA9 1982). We think it does not.
                  Cite as: 595 U. S. ____ (2022)            5

                      Opinion of the Court

   Our reasons are straightforward. For one thing, we fol-
low the text of the statute. See Hardt v. Reliance Standard
Life Ins. Co., 560 U. S. 242, 251 (2010). Section 411(b)(1)
says that Unicolors’ registration is valid “regardless of
whether the [registration] certificate contains any inaccu-
rate information, unless . . . the inaccurate information was
included on the application for copyright registration with
knowledge that it was inaccurate.” Both case law and the
dictionary tell us that “knowledge” has historically “meant
and still means ‘the fact or condition of being aware of some-
thing.’ ” Intel Corp. Investment Policy Comm. v. Sulyma,
589 U. S. ___, ___ (2020) (slip op., at 6) (quoting Webster’s
Seventh New Collegiate Dictionary 469 (1967)); see also
Black’s Law Dictionary 888 (8th ed. 2004); New Oxford
American Dictionary 938 (def. 2) (2d ed. 2005); Webster’s
New College Dictionary 625 (3d ed. 2008).
   Unicolors says that, when it submitted its registration
application, it was not aware (as the Ninth Circuit would
later hold) that the 31 designs it was registering together
did not satisfy the “single unit of publication” requirement.
If Unicolors was not aware of the legal requirement that
rendered the information in its application inaccurate, it
did not include that information in its application “with
knowledge that it was inaccurate.” §411(b)(1)(A) (emphasis
added). Nothing in the statutory language suggests that
this straightforward conclusion should be any different
simply because there was a mistake of law as opposed to a
mistake of fact.
   To the contrary, nearby statutory provisions help confirm
that here “knowledge” refers to knowledge of the law as well
as the facts. Registration applications call for information
that requires both legal and factual knowledge. See, e.g.,
§409(4) (whether a work was made “for hire”); §409(8)
(when and where the work was “published”); §409(9)
(whether the work is “a compilation or derivative work”).
Inaccurate information in a registration is therefore equally
6     UNICOLORS, INC. v. H&M HENNES & MAURITZ, L. P.

                      Opinion of the Court

(or more) likely to arise from a mistake of law as a mistake
of fact. That is especially true because applicants include
novelists, poets, painters, designers, and others without le-
gal training. Nothing in the statutory language suggests
that Congress wanted to forgive those applicants’ factual
but not their (often esoteric) legal mistakes.
   Other provisions of the Copyright Act confirm that, in
this context, the word “knowledge” means actual, subjective
awareness of both the facts and the law. Those provisions
suggest that if Congress had intended to impose a scienter
standard other than actual knowledge, it would have said
so explicitly. See, e.g., §121A(a) (safe harbor for entities
that “did not know or have reasonable grounds to know”
that exported works would be used by ineligible persons);
§512(c)(1)(A) (safe harbor for internet service providers who
are not actually aware of infringing activities on their sys-
tems and are “not aware of facts or circumstances from
which infringing activity is apparent”); §901(a)(8) (“ ‘notice
of protection’ ” requires “actual knowledge . . . or reasonable
grounds to believe” that a “work is protected”); §1202(b)
(civil remedies for certain acts performed by a person who
knows or has “reasonable grounds to know” that he or she
was facilitating infringement); §1401(c)(6)(C)(ii) (for pur-
poses of paragraph regarding the “[u]nauthorized use of
pre-1972 sound recordings,” “knowing” includes one who
“has actual knowledge,” “acts in deliberate ignorance of the
truth or falsity of the information,” or “acts in grossly neg-
ligent disregard of the truth or falsity of the information”).
The absence of similar language in the statutory provision
before us tends to confirm our conclusion that Congress in-
tended “knowledge” here to bear its ordinary meaning. See
Nken v. Holder, 556 U. S. 418, 430 (2009).
   For another thing, cases decided before Congress enacted
§411(b) “overwhelming[ly held] that inadvertent mistakes
on registration certificates [did] not invalidate a copyright
and thus [did] not bar infringement actions.” Urantia
                  Cite as: 595 U. S. ____ (2022)            7

                      Opinion of the Court

Foundation v. Maaherra, 114 F. 3d 955, 963 (CA9 1997).
Many of those cases involved mistakes of law. See, e.g., id.,
at 961, 963; Billy-Bob Teeth, Inc. v. Novelty, Inc., 329 F. 3d
586, 591 (CA7 2003); Advisers, Inc. v. Wiesen-Hart, Inc., 238
F. 2d 706, 707–708 (CA6 1956) (per curiam). We can find
no indication that Congress intended to alter this well-es-
tablished rule when it enacted §411(b). See Davis v. Mich-
igan Dept. of Treasury, 489 U. S. 803, 813 (1989) (“When
Congress codifies a judicially defined concept, it is pre-
sumed, absent an express statement to the contrary, that
Congress intended to adopt the interpretation placed on
that concept by the courts”); see also Kirtsaeng v. John
Wiley & Sons, Inc., 568 U. S. 519, 538 (2013) (similar).
   Further, those who consider legislative history will find
that history persuasive here. It indicates that Congress en-
acted §411(b) to make it easier, not more difficult, for
nonlawyers to obtain valid copyright registrations. The
House Report states that its purpose was to “improve intel-
lectual property enforcement in the United States and
abroad.” H. R. Rep. No. 110–617, p. 20 (2008). It did so in
part by “eliminating loopholes that might prevent enforce-
ment of otherwise validly registered copyrights.” Ibid. The
Report specifically notes that some defendants in copyright
infringement cases had “argued . . . that a mistake in the
registration documents, such as checking the wrong box on
the registration form, renders a registration invalid and
thus forecloses the availability of statutory damages.” Id.,
at 24. Congress intended to deny infringers the ability to
“exploi[t] this potential loophole.” Ibid. Of course, an ap-
plicant for a copyright registration—especially one who is
not a lawyer—might check the wrong box on the registra-
tion documents as a result of a legal, as well as a factual,
error. Given this history, it would make no sense if §411(b)
left copyright registrations exposed to invalidation based on
applicants’ good-faith misunderstandings of the details of
copyright law.
8     UNICOLORS, INC. v. H&M HENNES & MAURITZ, L. P.

                      Opinion of the Court

                              III
  H&M argues that our interpretation of the statute will
make it too easy for copyright holders, by claiming lack of
knowledge, to avoid the consequences of an inaccurate ap-
plication. But courts need not automatically accept a copy-
right holder’s claim that it was unaware of the relevant le-
gal requirements of copyright law. We have recognized in
civil cases that willful blindness may support a finding of
actual knowledge. Intel Corp., 589 U. S., at ___–___ (slip
op., at 11–12). Circumstantial evidence, including the sig-
nificance of the legal error, the complexity of the relevant
rule, the applicant’s experience with copyright law, and
other such matters, may also lead a court to find that an
applicant was actually aware of, or willfully blind to, legally
inaccurate information. See id., at ___ (slip op., at 11).
  H&M also argues that our interpretation is foreclosed by
the legal maxim that “ignorance of the law is no excuse.”
See Brief for Respondent 41–43. This maxim “normally ap-
plies where a defendant has the requisite mental state in
respect to the elements of [a] crime but claims to be una-
ware of the existence of a statute proscribing his conduct.”
Rehaif v. United States, 588 U. S. ___, ___ (2019) (slip op.,
at 8) (internal quotation marks omitted). It does not apply
in this civil case concerning the scope of a safe harbor that
arises from ignorance of collateral legal requirements. See
ibid.
  Finally, H&M claims that neither Unicolors’ petition for
certiorari nor the Ninth Circuit’s opinion addressed the
question we decide here. The petition, however, asked us
to decide whether a registration may be invalidated under
§411(b) even though there are no “indicia of fraud . . . as to
the work at issue in the subject copyright registration.” Pet.
for Cert. i. Fraud typically requires “[a] knowing misrepre-
sentation . . . of a material fact.” Black’s Law Dictionary
802 (11th ed. 2019) (emphasis added). If, as the Ninth Cir-
cuit concluded, §411(b)(1)(A) does not require “knowledge”
                 Cite as: 595 U. S. ____ (2022)            9

                     Opinion of the Court

of legal errors, then it does not always require knowledge of
the misrepresentation in the registration application, and
therefore does not require the typical elements of fraud.
Thus, the “knowledge” question that the parties have ar-
gued, and which we decide, was a “subsidiary question
fairly included” in the petition’s question presented. See
this Court’s Rule 14.1(a).
   As to the decision below, the Ninth Circuit wrote that
“the knowledge inquiry is not whether Unicolors knew that
including a mixture of confined and non-confined designs
would run afoul of the single-unit registration require-
ments; the inquiry is merely whether Unicolors knew that
certain designs included in the registration were confined
and, therefore, were each published separately to exclusive
customers.” 959 F. 3d, at 1200. In context, we understand
this statement to hold that Unicolors’ “knowledge” of the
facts that produced the inaccuracy was sufficient to demon-
strate its knowledge of the inaccuracy itself under
§411(b)(1)(A). Unicolors’ knowledge of the relevant law was
irrelevant. The Ninth Circuit therefore explicitly addressed
the question we here decide.
                        *     *  *
  For these reasons, the judgment of the Ninth Circuit is
vacated, and the case is remanded for further proceedings
consistent with this opinion.
                                          It is so ordered.
                  Cite as: 595 U. S. ____ (2022)             1

                     THOMAS, J., dissenting

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 20–915
                          _________________

           UNICOLORS, INC., PETITIONER v.
            H&M HENNES & MAURITZ, L. P.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE NINTH CIRCUIT
                       [February 24, 2022]

  JUSTICE THOMAS, with whom JUSTICE ALITO joins, and
with whom JUSTICE GORSUCH joins as to all but Part II,
dissenting.
  A copyright registration is invalid if the registrant in-
cluded materially inaccurate information in its application
“with knowledge that [the information] was inaccurate.” 17
U. S. C. §411(b)(1)(A). In its petition for certiorari, Unicol-
ors asked us to decide a question on which the Courts of
Appeals were split: whether §411(b)(1)(A)’s “knowledge” el-
ement requires “indicia of fraud.” Pet. for Cert. i. Specifi-
cally, Unicolors argued that “knowledge” requires “inten[t]
to defraud the Copyright Office.” Id., at 7.
  Yet now, after having “persuaded us to grant certiorari
on this issue,” Unicolors has “chosen to rely on a different
argument in [its] merits briefing.” Visa Inc. v. Osborn, 580
U. S. ___, ___ (2016) (internal punctuation altered). It no
longer argues that §411(b)(1)(A) requires fraudulent intent
and instead proposes a novel “actual knowledge” standard.
Because I would not reward Unicolors for its legerdemain,
and because no other court had, before today, ever ad-
dressed whether §411(b)(1)(A) requires “actual knowledge,”
I would dismiss the writ of certiorari as improvidently
granted.
2     UNICOLORS, INC. v. H&M HENNES & MAURITZ, L. P.

                      THOMAS, J., dissenting

                                I
   We should dismiss this case for the reasons we gave in
City and County of San Francisco v. Sheehan, 575 U. S. 600
(2015), and Yee v. Escondido, 503 U. S. 519 (1992). In
Sheehan, we granted review to resolve a Circuit split and
decide whether the Americans with Disabilities Act re-
quires law enforcement officers to provide reasonable ac-
commodations to armed, violent, and mentally ill criminals
while arresting them. 575 U. S., at 608. But after the peti-
tioners’ opening brief “effectively concede[d]” that it may
and pressed a narrower, “qualified” version of the original
argument, id., at 609, we dismissed the case for lack of “ad-
versary presentation” of the question presented, id., at 610.
In Yee, the petitioner raised an argument that was not
clearly pressed or passed upon below, that was not the sub-
ject of a known circuit split, and that, in fact, no court in the
country had squarely addressed before. See 503 U. S., at
534, 537–538. We declined to “be the first court in the Na-
tion” to decide the petitioner’s novel legal question. Id., at
538.
   These considerations counsel dismissal here. First, Uni-
colors has abandoned the actual question presented and
now presses novel arguments in favor of reversal. We took
this case to resolve an apparent split between the Eleventh
Circuit, which has held that §411(b)(1)(A) requires “decep-
tive intent,” Roberts v. Gordy, 877 F. 3d 1024, 1030 (2017),
and the Ninth Circuit, which held below that “there is no
such intent-to-defraud requirement,” 959 F. 3d 1194, 1198
(2020) (citing Gold Value Int’l Textile, Inc. v. Sanctuary
Clothing, LLC, 925 F. 3d 1140, 1147 (CA9 2019)). Agreeing
with the Eleventh Circuit, Unicolors argued in its petition
for certiorari that “knowledge” requires “inten[t] to de-
fraud.” Pet. for Cert. 7. But now, siding with the Ninth
Circuit, Unicolors contends that a mere “knowing failure”
satisfies §411(b)(1)(A). Brief for Petitioner 33, 37 (internal
quotation marks omitted). The United States, as amicus
                   Cite as: 595 U. S. ____ (2022)              3

                      THOMAS, J., dissenting

supporting Unicolors, agrees. See Brief for United States
as Amicus Curiae 25, n. 5. And, obviously, so does H&M.
See Brief for Respondent 1. Thus, no party or amicus before
us supports the Eleventh Circuit’s position. Without “ad-
versary presentation” on the actual question presented, we
should dismiss. Sheehan, 575 U. S., at 610.
   Second, as in Yee, Unicolors’ new merits-stage arguments
present novel legal questions. Unicolors claims that
“knowledge” in §411(b)(1)(A) is satisfied only by actual
knowledge (i.e., an applicant subjectively knew of an inac-
curacy) rather than actual or constructive knowledge (i.e.,
an applicant should have known of an inaccuracy). It fur-
ther contends that a copyright applicant must actually
know that it is misapplying a legal standard rather than
simply misstating the facts.
   It is undisputed that Unicolors raised neither point be-
low. It is also undisputed that there is no circuit split on
either of Unicolors’ new arguments. And it is clear that the
Court of Appeals did not meaningfully consider these ques-
tions. It said nothing about actual versus constructive
knowledge, see 959 F. 3d, at 1200, and it merely implied, in
a cursory sentence, that §411(b)(1)(A) requires knowledge
of facts and not law, see ante, at 9 (citing 959 F. 3d, at 1200).
Other than this halfway relevant and completely unrea-
soned statement, the Court cites no other opinion from any
court that interprets §411(b)(1)(A). Thus, we are the “first
court in the Nation” to decide the important questions that
Unicolors belatedly presents. Yee, 503 U. S., at 538. I
would decline the invitation to take that imprudent step.
   The Court disputes none of this. Instead, it reasons that
Unicolors’ new arguments are “ ‘fairly included’ ” in the
question presented because, even though Unicolors origi-
nally proposed a fraud standard, it now argues for at least
an element of that standard: actual knowledge of a misrep-
resentation. Ante, at 9 (quoting this Court’s Rule 14.1(a)).
   The Court misapplies Rule 14.1(a). An argument is
4    UNICOLORS, INC. v. H&M HENNES & MAURITZ, L. P.

                     THOMAS, J., dissenting

“fairly included” only if it raises a “prior question.” Lebron
v. National Railroad Passenger Corporation, 513 U. S. 374,
381 (1995). That is, resolving the new argument must be
“a predicate to an intelligent resolution of the question pre-
sented.” Ohio v. Robinette, 519 U. S. 33, 38 (1996) (internal
quotation marks omitted).          Here, to decide whether
§411(b)(1)(A) requires fraud, we do not first need to decide
what kind of knowledge fraud requires. To the contrary, it
makes more sense to establish the correct legal standard
before deciding what satisfies its elements. Cf. Manuel v.
Joliet, 580 U. S. ___, ___–___, n. 1 (2017) (slip op., at 2–3,
n. 1) (ALITO, J., dissenting). This case proves the point:
Unicolors effectively concedes that §411(b)(1)(A) has no
fraudulent-intent requirement and then asks us to hold
that the provision nevertheless requires actual rather than
constructive knowledge, and knowledge of legal and factual
misstatements rather than knowledge of factual misstate-
ments alone. Evidently, Unicolors can discern whether the
statute requires fraud without addressing those questions.
Likewise, the Ninth Circuit has held that §411(b)(1)(A) does
not require fraud based on its “plain language.” Gold Value,
925 F. 3d, at 1147. In reaching that conclusion, the Court
of Appeals did not address the actual-versus-constructive-
knowledge issue, and it reserved the law-versus-fact issue.
See ibid. In short, deciding whether §411(b)(1)(A) requires
a particular element of fraud is not “prior” to deciding
whether fraud is the proper standard in the first place.
   But even if Unicolors’ arguments were “prior” questions,
the Court still misapplies Rule 14.1(a). We are free to ad-
dress “subsidiary question[s]” in deciding “any question pre-
sented.” This Court’s Rule 14.1(a) (emphasis added). Put
another way, the subsidiary questions must be “inextrica-
bly linked” to the question under review and necessarily
contribute to that question’s resolution. City of Sherrill v.
Oneida Indian Nation of N. Y., 544 U. S. 197, 214, n. 8
(2005). Here, though, the Court never answers the ultimate
                  Cite as: 595 U. S. ____ (2022)            5

                     THOMAS, J., dissenting

question about fraud. To provide an incomplete answer to
the question presented disserves the public and our fellow
judges. The Court does not decide the question that has
split the Courts of Appeals, but instead decides a question
that no court has addressed. And by granting review of one
question but answering another, we encourage litigants “to
seek review of a circuit conflict only then to change the
question to one that seems more favorable.” Czyzewski v.
Jevic Holding Corp., 580 U. S. ___, ___ (2017) (THOMAS, J.,
dissenting) (slip op., at 2); see also Yee, 503 U. S., at 536
(parties would be “encouraged to fill their limited briefing
space and argument time with discussion of issues other
than the one on which certiorari was granted”). The result
is muddled briefing on questions we did not agree to re-
solve, and a ruling that bypasses the ordinary process of
appellate review.
                              II
  In this case, the Court’s misstep comes at considerable
cost. A requirement to know the law is ordinarily satisfied
by constructive knowledge, cf. Jerman v. Carlisle, McNellie,
Rini, Kramer & Ulrich, L. P. A., 559 U. S. 573, 584 (2010),
because “actual knowledge of illegality” can be “difficult or
impossible” to prove, Ratzlaf v. United States, 510 U. S.
135, 162 (1994) (Blackmun, J., dissenting). Yet here, the
Court imposes an actual-knowledge-of-law standard that is
virtually unprecedented except in criminal tax enforce-
ment. See Cheek v. United States, 498 U. S. 192, 201–203
(1991). And while the Court claims the word “knowledge”
in §411(b)(1)(A) compels this conclusion, see ante, at 5, that
result is far from certain. In Cheek, this Court required ac-
tual knowledge of law in light of a “willfulness” require-
ment. 498 U. S., at 201–202. A “knowledge” requirement,
by contrast, often encompasses actual and constructive
knowledge. See Intel Corp. Investment Policy Comm. v.
Sulyma, 589 U. S. ___, ___–___ (2020) (slip op., at 6–7).
6    UNICOLORS, INC. v. H&M HENNES & MAURITZ, L. P.

                    THOMAS, J., dissenting

Moreover, as the Court recognizes, the other knowledge re-
quirements in the Copyright Act are satisfied by either kind
of knowledge. See ante, at 6. The Court points to no other
Copyright Act provision that is satisfied by actual
knowledge alone. That the Court reads §411(b)(1)(A) to be
the lone exception is dubious. That the Court does so with-
out permitting any other court in the country to first con-
sider the question is unwise.
                       *    *    *
  I would dismiss the writ of certiorari as improvidently
granted because Unicolors has abandoned the question pre-
sented and instead proposes novel questions of copyright
law that no other court addressed before today. I respect-
fully dissent.